

115 HR 3092 IH: Ryan Frascone Memorial Student Loan Relief Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3092IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Ms. Craig introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo adjust the applicability of certain amendments to the Truth in Lending Act, and for other purposes.1.Short titleThis Act may be cited as the Ryan Frascone Memorial Student Loan Relief Act of 2021. 2.Applicability of certain amendments to the Truth in Lending Act(a)In generalEffective on the date of enactment of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174), section 601(b) of such Act is amended to read as follows: (b)ApplicabilityThe amendments made by subsection (a) shall apply to private education loan agreements entered into before, on, or after the date of enactment of this Act..(b)Treasury loan purchase program(1)In generalThe Secretary of the Treasury shall establish a program under which the Secretary shall purchase and retire outstanding private education loans—(A)where the borrower on such loan is deceased;(B)where there remains a cosigner on the loan;(C)that were entered into before the date that is 180 days after the date of enactment of the Economic Growth, Regulatory Relief, and Consumer Protection Act; and(D)only upon an application from a holder of such loan pursuant to paragraph (2) that demonstrates the holder has suffered financial injury as a result of the amendment made by subsection (a).(2)ApplicationThe holder of a loan described under paragraph (1) may apply to the Secretary of the Treasury to have the Secretary purchase and retire such loan by submitting an application in such form and manner as the Secretary may require.(3)Authorization of appropriationThere is authorized to be appropriated to the Secretary of the Treasury $5,000,000 to carry out this subsection.(4)Truth in Lending Act termsIn this subsection, the terms cosigner and private education loan have the meaning given those terms, respectively, under section 140 of the Truth in Lending Act (15 U.S.C. 1650).